Citation Nr: 1452755	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  12-19 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for PTSD.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran

  
ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In September 2012, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

At the August 2012 hearing he indicated that he still desired a higher disability rating for his lumbar spine disability.  This issue was not included in his VA Form 9 and the appeal was therefore not perfected.  As such, the Board does not have appellate jurisdiction over it and it is referred to the RO for appropriate action.  

The Veteran in the past had been represented by two different attorneys.  However, at hearing he indicated that his most recent attorney had withdrawn entirely.  There being no additional documentation of representation in the file, the Board will adjudicate this matter with the Veteran deemed unrepresented.

The claim of service connection for PTSD is reopened and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for adjudication on the merits.  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  A prior unappealed rating decision in August 2009 declined to reopen a previously denied claim of service connection for PTSD

2.  Since the August 2009 rating decision, the Veteran has provided additional relevant evidence regarding his stressor event in testimony offered before the Board.  


CONCLUSIONS OF LAW

1.  The August 2009 rating decision denying service connection for PTSD is final.  .  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence sufficient to reopen the claim of service connection for PTSD has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, this decision reopens the claim on appeal, rendering any notice error or duty to assist failure harmless.  

Claim to Reopen

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran's claim of service connection for PTSD was previously denied, most recently in August 2009.  Since that denial, the Veteran has appeared at a Board hearing and provided testimony regarding his stressor event, providing detailed information that had not been previously considered.  This testimony is sufficient to constitute new and material evidence in accordance with 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156, and the claim is reopened.


ORDER

New and material evidence having been received, the claim of service connection for PTSD is reopened and, to that extent only, the appeal is granted.


REMAND

The Veteran seeks service connection for PTSD, which he has ascribed to the conditions of his active duty service in the US Coast Guard.  Mental health practitioners have consistently diagnosed PTSD.  The December 2010 VA examination attributed the Veteran's PTSD to his stressor incident, but did not identify the incident in question; the request for examination was vague as to what stressors might need to be considered.  

The Veteran has described numerous instances of mistreatment in service as the cause for his PTSD and has also described a specific incident on the firing line when a frantic recruit ran up to him, pointing a pistol in his face, and the Veteran realized only at the last minute that the gun had backfired and exploded in the young man's face.  A review of the record indicates that the Veteran did serve as an instructor on the firing line and that the incident with the recruit would be consistent with the conditions and circumstances of his service.  However, the Board still requires verification from a mental health professional that such incident is sufficient to support a diagnosis of PTSD and is in fact related to the Veteran's specific diagnosis.  As such, a further opinion or examination is warranted on remand.

The Veteran also seeks entitlement to TDIU.  As this benefit would be materially affected by the outcome of the appeal of service connection for PTSD, it is considered inextricably intertwined and further adjudication of the issue is deferred for the time being.

Accordingly, the case is REMANDED for the following action:

1. Obtain an opinion and/or psychiatric examination of the Veteran with opinion to address the etiology of his PTSD.  Specifically, a mental health provider should offer an opinion as to whether the incident on the firing line described by the Veteran is sufficient to support a diagnosis of PTSD under DSM-V, and is at least as likely as not (probability 50 percent or greater) the cause of his currently diagnosed PTSD.

The provider is instructed that the incident described is consistent with the conditions and circumstances of the Veteran's military service and is to be accepted as true for purposes of rendering an opinion.

The provider is further instructed that the presumption of soundness applies, such that legally the Veteran is presumed to have been mentally sound at service entrance, despite any traumatic incidents in his background which might suggest a pre-existing disability.

A complete copy of the claims file should be provided to the mental health provider for review and consideration in rendering an opinion.  The provider should comment on the prior mental health evaluations and diagnoses as they relate to the claim at issue.  The provider should provide a rationale or explanation for the opinion rendered.

2. On completion of the foregoing, the claim should be adjudicated, to include consideration of the claim for TDIU.  If any aspect of the decision remains adverse to the Veteran, then provide him a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



Department of Veterans Affairs


